Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Darrian De’Anthony Davis-Sanders,                       Appeal from the 336th District Court of
 Appellant                                               Fannin County, Texas (Tr. Ct. No. CR-12-
                                                         24274). Opinion delivered by Chief Justice
 No. 06-14-00188-CR          v.                          Morriss, Justice Moseley and Justice
                                                         Burgess participating.
 The State of Texas, Appellee

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect that the possession
with intent to deliver was in an amount of four or more grams but less than 200 grams. As
modified, the judgment of the trial court is affirmed.
       We note that the appellant, Darrian De’Anthony Davis-Sanders, has adequately indicated
his inability to pay costs of appeal. Therefore, we waive payment of costs.




                                                         RENDERED AUGUST 4, 2015
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk